Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendment filed February 17, 2022, is acknowledged and has been entered.  Claims 1 and 6 have been canceled. Claims 2-5, 7-14 and 16 have been amended.

	Claims 2-5 and 7-16 are pending.

	Claims 14-16 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.
	Claims 12-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  In this case, claims 5 has been amended to recite claims 2, 3 or 4 in the alternative, while claims 12 and 13 recite “any one of claims 2 to 11”.  As they depend from the newly multiple dependent claim of claim 5, claims 12 and 13 have not been further treated on the merits.

Claims 2-5 and 7-11 are under consideration. Applicant’s election without traverse of Group I and the species of SEQ ID NO:1 is acknowledged and has been entered.  

Grounds of Rejection Withdrawn
	Unless specifically reiterated below, the grounds of rejection set forth in the previous Office action have been obviated by Applicant's amendments.  

Grounds of Rejection Maintained
Claim Rejections - Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-21 of US Patent 10,400,022 in view of Pirker, Robert (TLCR, 1(4):269-275, 2012, of record).

Claims 1-17 and 19-21 of US Patent 10,400,022 recite compositions comprising antibodies fused to a peptide comprising the instant SEQ ID NO:1 that is tissue penetrating and the instant linker for treating cancer (see e.g., claims 5 and 8).
Pirker teaches the antibody cetuximab for treating lung cancer.
Although the claims at issue are not identical, they are not patentably distinct from each other because one would have been motivated to fuse a peptide comprising the instant SEQ ID NO:1 and the instant linker to the Fc of cetuximab in order to have the advantage of increasing tissue penetration of cetuximab as compared to cetuximab alone.

The response filed February 17, 2022, did not specifically traverse this rejection, and the amendment did not obviate the rejection, so it is being maintained until appropriately resolved. 

Conclusion

	No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
May 13, 2022